DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires the method of Claim 2 wherein the p-type doped first channel material and the p-type doped first source/drain region have a common doping level, and the n-type doped second channel material and the n-type doped second source/drain region have a common doping level. The claim first lacks antecedent basis. Claim 1 requires the first and second source/drain regions be doped “based on” the first and second dopants, respectively. There is insufficient antecedent basis for the first and second source/drain regions to comprise p-type and n-type dopants, respectively.
Furthermore, in the art, it is typical for a transistor to have a channel region with a dopant different from that of the source/drain regions to allow for on/off switching. If a channel is p-type, than it has source/drain regions that are n-type and if a channel is n-type than it has source/drain regions 
Given the above issues, the claim is not being given much patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,304,833 to Suvarna et al (hereinafter Suvarna).
Regarding Claim 1, Suvarna discloses a method of fabricating a semiconductor device, comprising:
forming a nano-sheet stack (130, Fig. 1A) on a surface of a substrate, the nano-sheet stack including a first portion (125) formed from a first channel material and disposed proximal to the substrate, the first channel material being doped with a first dopant, and the first portion including at least one layer of the first channel material (Col. 4 Lines 50-52),
a second portion formed from a second channel material (127) and disposed vertically above the first portion, the second channel material being doped with a second dopant, and the second portion including at least one layer of the second channel material (Col. 4 Lines 50-52), and
a bulk portion (120) formed from a bulk material (SiGe) and disposed between the first portion and the second portion;

growing a first source/drain region (160S) in the first portion, the first source/drain region being doped based on the first dopant (Col. 6 Lines 5-18); and
growing a second source/drain region in the second portion, the second source/drain region being doped based on the second dopant (Col. 6 Lines 30-43).

Regarding Claim 2, Suvarna discloses the method of Claim 1, wherein the first dopant of the first channel material is p-type (Col. 4 Lines 50-52) and the second dopant of the second channel material is n-type (Col. 4 Lines 50-52).

Regarding Claim 7, Suvarna discloses the method of Claim 1, wherein the step of growing the first source/drain region in the first portion further comprises:
stopping growth of the first source/drain region before adjacent source/drain regions of the first source/drain region expand to come in contact with one another as there is no suggestion in Suvarna that source/drain regions merge into each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suvarna.
Regarding Claims 4-6, Suvarna discloses the method of Claim 1 but does not explicitly disclose the material composition of the source/drain regions.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the source/drain regions of Suvarna of material either matching that of the channel regions or different from that of the channel regions. Forming the source/drain regions of the same material as the channel regions would have had the obvious benefit of being easily grown off the nanowires due to lattice matching. Forming the source/drain regions of a different materials from the channel regions would have had the obvious benefit of straining the channel regions due to lattice mismatching, thereby altering the channel properties. Absent any unexpected results by Applicant, one of ordinary skill in the art would have been able to select materials for the source/drain regions either matching or different from the channel regions based on known advantages. 

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Claim 8 requires the method of Claim 1, further comprising forming a first gate stack on the first source/drain region, and forming a second gate stack on the second source/drain region. Suvarna does not disclose the formation of a gate stack on source/drain regions. Gate stacks are typically formed over Claims 9 and 10 depend on Claim 8 and are allowable for at least the reason above.

Claim 11 recites a method of fabricating a semiconductor device, comprising:
forming a nano-sheet stack on a surface of a substrate, the nano-sheet stack including 
a first portion formed from a first channel material and disposed proximal to the substrate, the first channel material being doped with a first dopant, and the first portion including at least one layer of the first channel material, 
a second portion formed from a second channel material and disposed vertically above the first portion, the second channel material being doped with a second dopant, and the second portion including at least one layer of the second channel material, and
a bulk portion formed from a bulk material and disposed between the first portion and the second portion;
depositing a mask overtop the nano-sheet stack;
etching the nano-sheet stack to form multilayer sub-stacks defined by the mask, each stack of the multilayer sub-stacks including the first portion having uncovered sidewalls of the first channel material and the second portion having uncovered sidewalls of the second channel material;
growing a first source/drain region at ends of the first channel material in the first portion, the first source/drain region being doped based on the first dopant;
growing a second source/drain region at ends of the second channel material in the second portion, the second source/drain region being doped based on the second dopant;
forming a first gate stack on the first source/drain region at ends of the first channel material in the first portion, the first gate stack including at least one layer of a first gate material;

depositing an organic planarization layer to at least cover the first gate stack on the first source/drain region; and
recessing the organic planarization layer to uncover the second gate stack on the second source/drain region.

Suvarna does not disclose the formation of a gate stack on source/drain regions. Gate stacks are typically formed over channel regions, not source/drain regions. A search of relevant references does not show Applicant’s invention to be anticipated or obvious. US PG Pub 2020/0118892 (“Cheng”), US PG Pub 2019/0097011 (“Wu”), US PG Pub 2019/0172755 (“Smith”) and US Patent No. 10,236,217 (“Ando”) are cited as being examples of relevant references in the art but do not disclose the formation of gate stacks over source/drain regions. Claims 12-20 depend on Claim 11 and are allowable for at least the reason above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818